         Case 4:13-cv-01450-JST Document 294 Filed 08/28/20 Page 1 of 10


 1   Mark P. Kindall (State Bar No. 138703)
     IZARD, KINDALL & RAABE, LLP
 2   29 South Main Street, Suite 305
     West Hartford, CT 06107
 3
     Telephone: (860) 493-6292
 4   Facsimile: (860) 493-6290
     mkindall@ikrlaw.com
 5
     Attorneys for Proposed Intervenors
 6   Michelle Hall, Jenifer Heiner, and Christine Montoya
 7
                                      UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9

10                                             OAKLAND DIVISION
11
                                                             Case No. 4:13-cv-01450-JST
12    STARLA ROLLINS and PATRICIA
      WILSON, on behalf of themselves,                       NOTICE OF MOTION, UNOPPOSED
13    individually, on behalf of all others similarly        MOTION TO INTERVENE PURSUANT
      situated, and on behalf of the Dignity Plan,           TO FED. R. CIV. P. 24(b), AND
14                                                           SUPPORTING MEMORANDUM
               Plaintiffs,
15
          v.
16
      DIGNITY HEALTH, a California Non-profit
17    Corporation, HERBERT J. VALLIER, and
      individual, DARRYL ROBINSON, an
18    individual, the Dignity Health Retirement Plan
      Subcommittee, and JOHN and JANE DOES,                  Hearing:
19    each as an individual, 1-20,                           Date:            OCTOBER 7, 2020
                                                             Time             2:00 pm
20             Defendants                                    Courtroom:       6
                                                             Judge:           Hon. Jon S. Tigar
21

22

23

24

25

26
27

28
     NOTICE OF MOTION AND MOTION TO INTERVENE PURSUANT TO FED. R. CIV. P. 24(b)
     Case No. 4:13-cv-01450-JST

     326773543.1
         Case 4:13-cv-01450-JST Document 294 Filed 08/28/20 Page 2 of 10




 1                 NOTICE OF MOTION AND UNOPPOSED MOTION TO INTERVENE
                               BY PUTATIVE CLASS MEMBERS
 2
              Please take notice that on Wednesday, October 7, at 2:00 p.m., or as soon thereafter as counsel
 3
     may be heard, in the courtroom of the Honorable Jon S. Tigar, United States District Judge for the
 4
     Northern District of California, at the United Stated District Courthouse, 450 Golden Gate Avenue,
 5
     San Francisco, California 94102, Michelle Hall, Jenifer Heiner, and Christine Montoya (collectively
 6
     “Proposed Intervenors”), will, and hereby do, move to intervene in the above captioned matter
 7
     pursuant to Rule 24 of the Federal Rules of Civil Procedure and the Court’s June 12, 2020 Order
 8
     Denying Preliminary Approval of Class Action Settlement, ECF No. 292. Intervention is sought for
 9
     the purpose of ensuring that a subgroup of the putative class (the “Vesting Subgroup”) is adequately
10
     represented in the litigation and, in particular, with respect to the proposed settlement of the existing
11
     case. The purposes of the Proposed Intervenors’ intervention—to protect important and distinct
12
     interests of the Proposed Intervenors and the Vesting Subgroup and to promote judicial economy—
13
     clearly weigh in favor of permitting intervention.
14
              Counsel for Plaintiffs and Defendants in this action do not oppose this Motion to Intervene.
15
              This motion is based on the following memorandum of points and authorities, the complete
16
     records and files in this action, and all matters of which the Court may take notice.
17

18

19

20

21

22

23

24

25

26
27

28   NOTICE OF MOTION AND MOTION TO INTERVENE PURSUANT TO FED. R. CIV. P. 24(b)
     Case No. 4:13-cv-01450-JST

     326773543.1
         Case 4:13-cv-01450-JST Document 294 Filed 08/28/20 Page 3 of 10




 1                              MEMORANDUM OF POINTS AND AUTHORITIES

 2       I.        INTRODUCTION

 3             The present litigation concerns whether the Dignity Health Pension Plan (the “Plan”)

 4   qualifies for the “church plan” exemption to the Employee Retirement Income Security Act of 1974

 5   (“ERISA”). The Proposed Intervenors terminated their employment with Dignity Health between

 6   April 1, 2013 and March 27, 2019, having completed at least three, but less than five, years of vesting

 7   service with respect to two different cash balance plans maintained by Dignity Health – the Value

 8   Protection Plan and the General Growth Account. If the Plan was not entitled to the “church plan”

 9   exemption, Proposed Intervenors’, and the Vesting Subgroup’s, years of service would have been

10   sufficient for them to have vested in their pension benefits pursuant to Section 203(f)(2) of ERISA,

11   29 U.S.C. Sec. 1053(f)(2). However, under the terms of the Plan, their years of service were

12   insufficient to vest. Proposed Intervenors thus have a personal interest in the outcome of the

13   litigation. The Court has already determined that, for purposes of the proposed settlement, their

14   interests are in conflict with the interests of the current Plaintiffs in the case, Starla Rollins and

15   Patricia Wilson, each of whom is a vested participant in the Plan. ECF No. 292, at 16. Accordingly,

16   the Proposed Intervenors submit that intervention is appropriate under Federal Rule of Civil

17   Procedure 24(b).

18             Proposed Intervenors respectfully move for permissive intervention under Rule 24(b) for the

19   purposes of ensuring the rights of the Vesting Subgroup are adequately represented in the litigation,

20   and, in particular, are adequately represented in the context of any settlement.

21       II.       FACTUAL BACKGROUND

22                 A. Relevant Procedural History

23             In this putative class action, Plaintiffs Rollins and Wilson —on behalf of participants, former

24   participants, and beneficiaries of the Plan—claim the Plan does not qualify for ERISA’s church plan

25   exemption. Second Amended Complaint (“SAC”), ECF No. 268, ¶ 4. Plaintiffs bring claims against

26
27

28   NOTICE OF MOTION AND MOTION TO INTERVENE PURSUANT TO FED. R. CIV. P. 24(b)
     Case No. 3:13-cv-01450-JST
                                                          -2-
     326773543.1
         Case 4:13-cv-01450-JST Document 294 Filed 08/28/20 Page 4 of 10




 1   Defendants1 for violations of ERISA, state law claims for breach of contract, unjust enrichment,

 2   breach of common law fiduciary duty, and a claim for declaratory relief that the church plan

 3   exemption violates the Establishment Clause of the First Amendment. Id., ¶¶ 266-321.

 4            Plaintiffs filed suit in 2013 and after six years of proceedings in the District Court, Ninth

 5   Circuit and Supreme Court, the parties reached a settlement in April of 2019 after a lengthy mediation

 6   process. See ECF No. 278. The Settlement provided, inter alia, for certain mandatory minimum

 7   payments to the Plan’s trust fund, certain procedural protections that would apply to administration

 8   of the Plan on a go-forward basis, and one-time cash payments to two sub-groups of Class Members.

 9   See ECF No. 284. One subgroup consisted of a group of nurses with claims pursuant to a particular

10   program (the “PEP Plus Claimants”). Id. at 7. The other consisted of former employees who

11   participated in the cash balance portion of the Plan who had more than three but less than five years

12   of vesting service. Id. This latter subgroup is the “Vesting Subgroup.”

13            The Court denied the initial motion for preliminary approval without prejudice on October

14   28, 2019, raising concerns about several provisions of the proposed settlement. ECF No. 289. Of

15   particular relevance to the instant motion, the Court found that the preliminary approval motion failed

16   to address concerns regarding the propriety of providing payments in differing amounts to members

17   of the subgroups without subclass certification, and failed to provide sufficient information to

18   determine whether the Settlement treated the claims of the subgroup members equitably. Id. at 16.

19            Plaintiffs filed a renewed Motion for Preliminary Approval on November 25, 2019, in which

20   they endeavored to address the issues raised by the Court in its initial order. ECF No. 290. However,

21   the Court “reluctantly” denied the renewed Motion on June 12, 2020. ECF No. 292, at 1. Although

22   the Court determined that the renewed motion cured all but one of the issues that had led to the denial

23   of the original motion, the Court found that a “fundamental conflict” existed between the Vesting

24   Subgroup and the remainder of the Class:

25

26   1
        “Defendants” include: Dignity Health, Herb Vallier, Darryl Robinson, and the Dignity Health
     Retirement Plans Subcommittee (the “Subcommittee”).
27

28   NOTICE OF MOTION AND MOTION TO INTERVENE PURSUANT TO FED. R. CIV. P. 24(b)
     Case No. 3:13-cv-01450-JST
                                                          -3-
     326773543.1
         Case 4:13-cv-01450-JST Document 294 Filed 08/28/20 Page 5 of 10




 1                  Because the non-vested Plaintiffs in this case will not benefit from class-wide
                   prospective relief, their predicament resembles that of the sick plaintiffs in
 2                 Amchem, who were incentivized to seek “generous immediate payments”
                   while the rest of the class had an interest “in ensuring an ample, inflation-
 3                 protected fund for the future.” Amchem, 521 U.S. at 626. In this way, the
                   Settlement is an example of one that, by “offer[ing] considerably more value
 4                 to one class of plaintiffs than to another,” risks “trading the claims of the latter
                   group away in order to enrich the former group.”
 5
     Id., at 14 (quoting Ferrington v. McAfee, Inc., No. 10-cv-01455-LHK, 2012 WL 1156399, 2012 WL
 6
     1156399, at *7 (N.D. Cal. Apr. 6, 2012)). The Court acknowledged that this finding created a
 7
     “predicament” because the number of class members in the Vesting Subgroup was “small and their
 8
     claims minimal enough that few lawyers are likely to take their case on absent a larger class context.”
 9
     Id., at 16. But, because of the conflict, the Court determined that Plaintiffs, who were not members
10
     of the Vesting Subgroup, could not be considered adequate to represent the Vesting Subgroup’s
11
     interests. Id.
12
                   B. Background of Proposed Intervenors
13
              Proposed Intervenors were participants in the Value Protection Plan and General Growth
14
     Account for more than three years but less than five years—and in consequence did not vest under
15
     the terms of the Plan—and terminated their employment with Defendant Dignity Health between
16
     April 1, 2013 and March 27, 2019. Therefore, under the Settlement, they are members of the Vesting
17
     Subgroup. Michelle Hall worked for Mercy Medical Group at different locations in Sacramento and
18
     Roseville, California, from May 2009 until April 2013 and accrued benefits under the Value
19
     Protection Plan. Jenifer Heiner worked at Mercy Gilbert Medical Center in Gilbert, Arizona from
20
     2010 until becoming disabled in August 2015, and accrued benefits under the General Growth
21
     Account. Likewise, Christine Montoya worked for Dignity Health in Bakersfield, California and
22
     accrued benefits under the General Growth Account.
23
              Now, the Proposed Intervenors, as putative class members and members of the Vesting
24
     Subgroup, seek to intervene to ensure that their interests are protected in the litigation and in any
25
     settlement.
26
27

28   NOTICE OF MOTION AND MOTION TO INTERVENE PURSUANT TO FED. R. CIV. P. 24(b)
     Case No. 3:13-cv-01450-JST
                                                          -4-
     326773543.1
         Case 4:13-cv-01450-JST Document 294 Filed 08/28/20 Page 6 of 10




 1       III.      LEGAL STANDARD

 2              Rule 24(b)(1), which involves “permissive intervention,” authorizes the Court to permit

 3   anyone to intervene who “has a claim or defense that shares with the main action a common question

 4   of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). The Ninth Circuit has “repeatedly instructed that ‘the

 5   requirements for intervention are [to be] broadly interpreted in favor of intervention”’ because “‘[a]

 6   liberal policy in favor of intervention serves both efficient resolution of issues and broadened access

 7   to the courts.”’ Smith v. L.A. Unified Sch. Dist., 830 F.3d 843, 853 (9th Cir. 2016) (quoting States v.

 8   Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004)); see also Arakaki v. Cayetano, 324 F.3d 1078,

 9   1083 (9th Cir. 2003) (“Rule 24 traditionally receives liberal construction in favor of applicants for

10   intervention”).

11              Rule 24(b) allows permissive intervention when (1) the application is timely; (2) the proposed

12   intervenor and the existing parties present common questions of law or fact; and (3) the intervention

13   will neither unduly delay nor prejudice the rights of the original plaintiffs or defendants. See Fed. R.

14   Civ. P. 24(b). If the applicant meets these three threshold conditions, whether it will be allowed to

15   intervene is within the trial court's discretion. Bureerong v. Uvawas, 167 F.R.D. 83, 86 (C.D. Cal.

16   1996). “Courts are more amenable to permissive intervention when no additional issues are added to

17   the case, when the intervenor's claims are ‘virtually identical’ to class claims, and when intervention

18   would strengthen the adequacy of the representation”. § 9:36, Permissive intervention, 3 Newberg

19   on Class Actions § 9:36 (5th ed.).

20       IV.       ARGUMENT

21                 A. Permissive Intervention is Appropriate

22              This is an ideal case for the Court to grant a motion for permissive intervention. First, as

23   discussed below, the motion is timely. Second, there can be no dispute that Proposed Intervenors

24   share common questions of law and fact because Proposed Intervenors are putative class members;

25   no independent basis for jurisdiction is required because Proposed Intervenors are asserting no new

26   claims. Finally, intervention will not delay or prejudice the rights of the original parties. In fact, far
27

28   NOTICE OF MOTION AND MOTION TO INTERVENE PURSUANT TO FED. R. CIV. P. 24(b)
     Case No. 3:13-cv-01450-JST
                                                          -5-
     326773543.1
         Case 4:13-cv-01450-JST Document 294 Filed 08/28/20 Page 7 of 10




 1   from prejudicing the rights of the original parties, it is in the interests of all parties, and the Court, to

 2   allow the intervention.

 3                   1. The Proposed Intervenors’ Motion is Timely

 4            Although the litigation has been ongoing for seven years, given the procedural posture of the

 5   case, the motion to intervene is timely. In assessing whether a motion to intervene is timely, courts

 6   consider “(1) the stage of the proceeding at which an applicant seeks to intervene; (2) the prejudice

 7   to other parties; and (3) the reason for and length of the delay.” United States v. Alisal Water

 8   Corp., 370 F.3d 915, 921 (9th Cir.2004) (quoting Cal. Dep't of Toxic Substances Control v.

 9   Commercial Realty Projects, Inc., 309 F.3d 1113, 1119 (9th Cir.2002)). Here, despite the passage of

10   time, no party would be prejudiced by the participation of the Proposed Intervenors, and the need to

11   intervene did not become apparent until the Court considered Plaintiffs’ Motion for Class

12   Certification and the proposed settlement.

13            In Kamakahi v. American Society for Reproductive Medicine, No. 11–cv–01781–JCS, 2015

14   WL 1926312 (N.D. Cal. Apr. 27, 2015), this Court found the intervenors’ motion, submitted four

15   years after the case was originally field, was sufficiently timely in circumstances similar to the

16   present case. The Kamkahi Court had denied the plaintiffs’ request to certify a Rule 23(b)(2) subclass

17   because neither plaintiff had standing or was a member of the proposed subclass. Id., *1. Thereafter,

18   two individuals moved to intervene under Rule 24 (a) and (b) asserting, inter alia, that the “existing

19   Plaintiffs may not adequately represent [their] interest.” Id., *2. The Court concluded, despite the

20   passage of time, that the Motion was “sufficiently timely to warrant permissive intervention.” Id.,

21   *6. The Court reasoned that it made “little sense to foreclose a more efficient resolution of the overall

22   case because class counsel made a legal error that they have now corrected, without significant

23   prejudice to Defendants.” Id.

24            Similarly, in Ubaldi v. SLM Corp., No. C -11-01320 EDL, 2014 WL 12639952 (N.D. Cal.

25   June 13, 2014), this Court allowed putative class members to intervene after finding the named

26   plaintiff was not an adequate class representative. Id., *6. As in Kamakahi the Ubaldi Court analyzed
27   the three requirements for timeliness and concluded the motion to intervene was timely. Id. With

28   NOTICE OF MOTION AND MOTION TO INTERVENE PURSUANT TO FED. R. CIV. P. 24(b)
     Case No. 3:13-cv-01450-JST
                                                          -6-
     326773543.1
         Case 4:13-cv-01450-JST Document 294 Filed 08/28/20 Page 8 of 10




 1   regard to the first requirement, Plaintiffs argued that, “they sought leave to intervene only weeks

 2   after the Court denied the motion for class certification . . . even though the case has been pending

 3   for several years.” Id., *2. The Court reasoned that defendants would not be prejudiced and that “[i]f

 4   intervention is denied, [the proposed intervenors] would file their own separate action, which could

 5   lead to conflicting decisions . . .” Id., *6. Id., *6; see also Munoz v. PHH Corp., No. 1:08-CV-0759-

 6   AWI-BAM, 2013 WL 3935054, *7 (E.D. Cal. July 29, 2013) (relied on by the Ubaldi Court and

 7   finding intervenors motion timely, despite the fact that the case had been pending for five years).

 8   Applying the reasoning from these cases to the present case, this Court should find Proposed

 9   Intervenors’ Motion timely.

10            As the above cases demonstrate, “the mere lapse of time, without more, is not necessarily a

11   bar to intervention.” Alisal, 370 F.3d at 922. There is no prejudice to Defendants; as discussed below,

12   the legal basis for the claims of the Proposed Intervenors is the same as the claims of the Class as a

13   whole, and thus the Proposed Intervenors will not meaningfully expand the scope of the litigation.

14   Permitting intervention will likely facilitate an efficient resolution to the overall case and avoid any

15   subsequent actions by Proposed Intervenors. Given that the parties have already agreed on a

16   framework for settlement, and moved for preliminary approval, twice, it is in the parties’ best

17   interests to allow the intervention, which will permit review of the proposed Settlement by counsel

18   who have no potential conflict in representing the interests of the Vesting Subgroup. Accordingly,

19   this Court should find that the timeliness requirements of Rule 24(b) are met.

20                   2. The Claims of the Proposed Intervenors and Claims of Other Class
                        Members Share Common Questions of Law and Fact
21
              Proposed Intervenors are members of the putative class in the litigation. Their claims depend
22
     on the same core facts, and the same applicable law, as the rest of the Class. Like the other members
23
     of the putative class, the Proposed Intervenors were employed by Dignity Health and accrued pension
24
     benefits in the Plan. Like the rest of the putative Class, the Proposed Intervenors’ alleged claim of
25
     injury stems from Defendants’ decision to treat the Plan as being exempt from the requirements of
26
     ERISA. Thus, if the case proceeded to trial, the Proposed Intervenors would rely on the same legal
27

28   NOTICE OF MOTION AND MOTION TO INTERVENE PURSUANT TO FED. R. CIV. P. 24(b)
     Case No. 3:13-cv-01450-JST
                                                          -7-
     326773543.1
         Case 4:13-cv-01450-JST Document 294 Filed 08/28/20 Page 9 of 10




 1   theory, the same Plan documents, and the same evidence to support the claim that the Plan did not

 2   qualify for the “church plan” exemption. The only additional evidence that the Proposed Intervenors

 3   would need to support their claim would be the calculation of the benefits to which they would be

 4   entitled if the Plan followed ERISA’s vesting rules.

 5                    3. The Intervention Will Not Delay the Case or Prejudice Plaintiffs’ Rights

 6            The limited intervention of the Proposed Intervenors will not “unduly delay or prejudice the

 7   adjudication” of Plaintiffs’ rights. Because this Court has found that Plaintiffs (and their Counsel)

 8   cannot adequately represent the interests of the Vesting Subgroup, Proposed Intervenors (and their

 9   Counsel, who is familiar with the case and has represented plaintiffs in other “Church Plan” cases)

10   should be permitted to intervene to participate in the litigation, particularly with respect to the

11   proposed settlement. The inclusion of Proposed Intervenors in the case will ensure the rights of the

12   Vesting Subgroup are adequately represented and will best serve the interests of justice. Moreover,

13   this motion is unopposed, and no party has objected to it based on delay, prejudice, or any other

14   grounds.

15                 B. Judicial Economy Strongly Favors Intervention

16            Finally, in evaluating whether to grant a Rule 24(b) request for intervention, this Court should

17   consider the interests of judicial economy. See Venegas v. Skaggs, 867 F.2d 527, 531 (9th Cir.

18   1989) aff'd sub nom. Venegas v. Mitchell, 495 U.S. 82 (1990) (“judicial economy is a relevant

19   consideration in deciding a motion for permissive intervention”). In Venegas, the Ninth Circuit

20   considered the consequences of a district court’s refusal to grant permissive intervention where

21   refusal would result in a subsequent lawsuit being filed. Id. The Ninth Circuit concluded that because

22   the parties “would be required to make a record that would consist of facts and arguments that are

23   already before this court . . . [and] would be forced to litigate before a judge who lacks the long

24   experience with this case,” the interests of judicial economy would be better served by allowing

25   intervention. Id. (citing Wood v. Motorola, Inc., 587 F.Supp. 531, 532-33 (D. Haw. 1984)); see

26   also MGM Grand Hotel, Inc. v. Smith-Hemion Prods., Inc., 158 F.R.D. 677, 680 (D. Nev.
27   1994) (considering judicial economy in decision to allow for permissive intervention); see also

28   NOTICE OF MOTION AND MOTION TO INTERVENE PURSUANT TO FED. R. CIV. P. 24(b)
     Case No. 3:13-cv-01450-JST
                                                          -8-
     326773543.1
        Case 4:13-cv-01450-JST Document 294 Filed 08/28/20 Page 10 of 10




 1   United States v. City of Los Angeles, Cal., 288 F.3d 391, 398 (9th Cir. 2002) (“By allowing parties

 2   with a practical interest in the outcome of a particular case to intervene, [courts] often prevent or

 3   simplify future litigation involving related issues; at the same time, we allow an additional interested

 4   party to express its views before the court.’ ” (citation omitted)).

 5            In this case, permitting intervention in this litigation will, as a practical matter, expedite the

 6   proceedings. The Court has indicated that it cannot certify the class as presently structured or

 7   properly evaluate the proposed settlement unless the Vesting Subgroup’s interests are adequately

 8   represented. Regardless of whether the case settles or proceeds to trial, no class could be certified

 9   that included the claims of the Vesting Subgroup without participation by plaintiffs that were actually

10   members of that Subgroup. This is precisely the type of scenario Rule 24(b) is intended to address.

11   If this Motion is denied, as the Court noted in its Order, Proposed Intervenors would likely have to

12   file another lawsuit and make this, or another, court go through all the same proceedings again. This

13   Court has already made significant rulings and the parties have undertaken significant discovery. No

14   reason exists to burden this, or another, court with duplicating that work. Granting this Motion will

15   eliminate the need to file a duplicative class action and will allow this Court to continue its work in

16   resolving this case. Therefore, the Motion should be granted.

17       V.        CONCLUSION

18            For the foregoing reasons Proposed Intervenors respectfully request that the Court grant them

19   permission to intervene in this action.

20    DATED: August 28, 2020                                               /s/ Mark P. Kindall
                                                             Mark P. Kindall (State Bar No. 138703)
21                                                           IZARD, KINDALL & RAABE, LLP
                                                             29 South Main Street, Suite 305
22
                                                             West Hartford, CT 06107
23                                                           Telephone: (860) 493-6292
                                                             Facsimile: (860) 493-6290
24                                                           mkindall@ikrlaw.com
25                                                           Counsel for Proposed Intervenors
26                                                           Michelle Hall, Jenifer Heiner, and Christine
                                                             Montoya
27

28   NOTICE OF MOTION AND MOTION TO INTERVENE PURSUANT TO FED. R. CIV. P. 24(b)
     Case No. 3:13-cv-01450-JST
                                                          -9-
     326773543.1
